Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage module,” “display module,” “communication module,” and “processing module” in claim 1 and “document processing device” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-8 are directed to a device and claims 9-13 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.
Claim 9 recites: A secure and convenient document payment processing system, comprising:
a document processing device for outputting a document;
a cloud server system located at a remote end and connected to the document processing device via a network;
and a document payment processing device connected to the document processing device and the cloud server system via the network, wherein a trusted proxy app is installed on and executed by the document payment processing device, wherein the document payment processing device provides a link program through the trusted proxy app, uploads a document to be printed out to the cloud server system, executes a mobile payment program according to a fee information provided by the cloud server system, and sends a document output command to the cloud server system upon completion of payment, allowing the cloud server system to send the document to be printed out to the document processing device for output.
(Additional element(s) emphasized in bold)
The above claim describes a process of sending documents to be printed/copied to a printer/copier, processing payment information associated with the printing/copying, and subsequently printing/copying the sent documents after payment. Therefore, claim 9 is directed to the abstract idea of processing payments for printing/copying services which is grouped within the “fundamental economic principles and practices” grouping of abstract ideas in prong one of step 2A. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as document processing device, cloud server, network, payment processing device, proxy app, link program, and mobile payment program merely uses a computer as a tool to perform an abstract idea. The use of document processing device, cloud server, network, proxy app, link program, and mobile payment program does no more than generally link the abstract idea to a particular field of use and the use of processors/computers (document processing device, cloud server, payment processing device) as tools to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of document processing device, cloud server, network, payment processing device, proxy app, link program, and mobile payment program do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of document processing device, cloud server, network, proxy app, link program, and mobile payment program does no more than generally link the abstract idea to a particular field of use and the use of document processing device, cloud server, and payment processing device do no more than use processors/computers as tools to implement and/or automate the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of processing payment for printing/copying documents using computers. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 10-13 further describe characteristics of data (e.g. authentication information included with fee information) and/or further steps for processing payment. Furthermore, the additional elements of document storage server, proxy server, and electronic device continue to do no more than generally link the abstract idea to a particular field of use and use computers/processors as tools to implement and/or automate the abstract idea. Therefore, the dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea and the dependent claims are also not patent eligible.
The same analysis pertaining to the abstract idea of processing payment for printing/copying documents holds true for claims 1-8 as well, with the additional elements of various modules (e.g. storage module, image retrieval module, display module, etc.) merely generally linking the abstract idea to a particular field of use and using a processor/computer as a tool to implement the abstract idea. Therefore, claims 1-8 are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claim 13 lacks disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Claim 13 recites, “...the proxy server creates a connection to the document storage server device according to the link program setting information...” However, paragraph 0046 of the specification merely discloses, “After receiving the link program setting information, the proxy server device 21 creates a connection to the document storage server device 22, performs a program setting process according to the link program setting information, and inserts the link program 142 into the trusted proxy app 141.” The specification does not disclose how the proxy server creates a connection according to the link program setting information. Therefore, the claim is rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “wherein the display module comprises a touch display unit.” However, claim 5, from which claim 8 depends, recites, “wherein the display module comprises a non-touch display module and a touch display module.” It is unclear whether the touch display unit of claim 8 is identical to the touch display module of claim 5. Furthermore, it is unclear the manner display module can comprise both touch and non-touch display modules along with a touch display unit. Therefore, the scope of claim 8 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2003/0101342 "Hansen") in view of Min (CN 107797779 A "Min").
Regarding claim 1, Hansen discloses: A secure and convenient document payment processing device connected to a remote end and a document processing device via a network, the document payment processing device comprising (Fig. 1): 
a storage module for storing a document to be printed out (Fig. 1, 0020);
a display module for displaying the document to be printed out or related data (Fig. 1, Fig. 3, 0020, 0030);
a communication module connected to the remote end and the document processing device via the network to do a data exchange (Fig. 1, 0021);
and a processing module connected to the storage module, the display module, and the communication module, wherein a trusted proxy app is installed on and executed by the processing module, such that the document to be printed out is uploaded by the processing module to the remote end via the communication module, using a link program provided by the trusted proxy app (Fig. 1-2, 0020, 0023, 0025-0026, 0030, 0037, 0042-0043)...wherein, upon completion of payment, the processing module sends a document output command to the remote end via the communication module to instruct the remote end to send the document to be printed out to the document processing device for output (Fig. 2, 0027, 0032, 0042-0043).
Hansen does not disclose: ...and then the processing module executes a mobile payment program according to a fee information provided by the remote end...
However, in the same field of endeavor, Min discloses: and then the processing module executes a mobile payment program according to a fee information provided by the remote end, wherein, upon completion of payment, the processing module sends a document output command to the remote end via the communication module to instruct the remote end to send the document to be printed out to the document processing device for output (Page 4 "Step 11"-"Step 14").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 disclosed by Hansen by including executing a payment program according to fee information as disclosed by Min. One of ordinary skill in the art would have been motivated to make this modification to allow users without local accounts to print documents (Min Page 1-2).
Regarding claim 2, Hansen in view of Min discloses all limitations of claim 1. Min further discloses: wherein the processing module executes the mobile payment program according to a first payment authentication information in the fee information, so as to complete the payment (Page 3 "Step 4"-Page 4 "Step 12").
Regarding claim 3, Hansen in view of Min discloses all limitations of claim 1. Min further discloses: an image retrieval module connected to the processing module, wherein the processing module accesses the document processing device through the image retrieval module and executes the mobile payment program according to a second payment authentication information displayed in the fee information sent from the remote end, so as to complete the payment (Page 3 "Step 2"-"Step 4").
Regarding claim 4, Hansen in view of Min discloses all limitations of claim 1. Min further discloses: wherein the trusted proxy app comprises a trusted real-time communication app or a trusted payment app (Page 3 "Step 4"- Page 4 "Step 12").
Regarding claim 5, Hansen in view of Min discloses all limitations of claim 1. Hansen further discloses: wherein the display module comprises a non-touch display module and a touch display module (0016, 0020, 0030).
Regarding claim 6, Hansen in view of Min discloses all limitations of claim 4. Min further discloses: wherein the trusted real-time communication app is WeChat, LINE, WhatsApp or Facebook (Page 3 "Step 4"- Page 4 "Step 12").
Regarding claim 7, Hansen in view of Min discloses all limitations of claim 4. Min further discloses: wherein the trusted payment app comprises a mobile payment program or a banking payment program (Page 4 "Step 12").
Regarding claim 8, Hansen in view of Min discloses all limitations of claim 5. Hansen further discloses: wherein the display module comprises a touch display unit (0016, 0020, 0030).
Regarding claim 9, Hansen discloses: A secure and convenient document payment processing system, comprising: 
a document processing device for outputting a document (Fig. 1);
and a document payment processing device connected to the document processing device and the cloud server system via the network, wherein a trusted proxy app is installed on and executed by the document payment processing device, wherein the document payment processing device provides a link program through the trusted proxy app, uploads a document to be printed out to the cloud server system (Fig. 1-2, 0020, 0023, 0025-0026, 0030, 0037, 0042-0043)...
Hansen does not disclose: a cloud server system located at a remote end and connected to the document processing device via a network;
...executes a mobile payment program according to a fee information provided by the cloud server system, and sends a document output command to the cloud server system upon completion of payment, allowing the cloud server system to send the document to be printed out to the document processing device for output.
However, in the same field of endeavor, Min discloses: a cloud server system located at a remote end and connected to the document processing device via a network (Page 3 "Step 5"-Page 4 "Step 14");
executes a mobile payment program according to a fee information provided by the cloud server system, and sends a document output command to the cloud server system upon completion of payment, allowing the cloud server system to send the document to be printed out to the document processing device for output (Page 4 "Step 11"-"Step 14").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 disclosed by Hansen by including a cloud server and executing a payment program according to fee information as disclosed by Min. One of ordinary skill in the art would have been motivated to make this modification to allow users without local accounts to print documents (Min Page 1-2).
Regarding claim 10, Hansen in view of Min discloses all limitations of claim 9. Min further discloses: wherein the document payment processing device executes a mobile payment program according to a first payment authentication information included in the fee information, so as to complete the payment (Page 3 "Step 4"-Page 4 "Step 12").
Regarding claim 11, Hansen in view of Min discloses all limitations of claim 9. Min further discloses: wherein the document processing device receives the fee information from the cloud server system and displays a second payment authentication information according to the fee information, such that the document payment processing device executes a mobile payment program according to the second payment authentication information, so as to complete the payment (Page 3 "Step 2"-"Step 4", Page 4 "Step 11"-"Step 12").
Regarding claim 12, Hansen in view of Min discloses all limitations of claim 9. Min further discloses: wherein the cloud server system comprises a document storage server device and a proxy server device connected to the document storage server device, such that the proxy server device generates the fee information according to the to-print document received by and stored in the document storage server device (Page 4 "Step 8"-"Step 11").
Regarding claim 13, Hansen in view of Min discloses all limitations of claim 12. Hansen further discloses: an electronic device ("computer workstation 18") connected to the proxy server device via the network and adapted to send an enterprise account information, wherein the proxy server device checks the enterprise account information received and enables the enterprise account information to be recorded on the electronic device when the check passes, wherein, after the proxy server has received a link program setting information ("security key") from the electronic device, the proxy server creates a connection to the document storage server device according to the link program setting information and inserts the link program into the trusted proxy app (Fig. 1-2, 0027, 0030-0032, 0042).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685